                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION


 UNITED STATES OF AMERICA,
                                               CRIMINAL FILE NO.
                    v.                         1:17-CR-430-TWT
 THOMAS UKOSHOVBERA A.
 GBENEDIO,
       Defendant.


                                         ORDER

         This is a criminal action.       It is before the Court on the Report and

Recommendation [Doc. 185] recommending denying the Defendant’s Motion to

Dismiss [Doc. 181]. For the reason set forth in the original Report and

Recommendation [Doc. 155], the Court approves and adopts the Report and

Recommendation as the judgment of the Court. The Defendant’s Motion to Dismiss

[Doc. 181] is DENIED.

         SO ORDERED, this 8 day of July, 2021.



                                     /s/Thomas W. Thrash
                                     THOMAS W. THRASH, JR.
                                     United States District Judge


T:\ORDERS\USA\17\17cr430\r&r2.docx
